Citation Nr: 0804066	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  

3.  Entitlement to service connection for neuropathy of the 
right foot.  

4.  Entitlement to service connection for neuropathy of the 
left foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1978 to March 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The claims of service connection for a right hand disability 
and neuropathy of the right foot are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. There is no competent evidence of a right ankle 
disability.

2. There is no competent evidence of neuropathy of the left 
foot.  


CONCLUSIONS OF LAW

1. A right ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2. Neuropathy of the left foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, 
dated in September 2003.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records.  He was asked to submit evidence that would include 
evidence in his possession that pertained to the claims.  The 
notice included the provision for the effective date of the 
claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that VCAA notice pertaining to degree of 
disability was not provided, as the claims of service 
connection for a right ankle disability and neuropathy of the 
left foot are denied, no disability rating can be assigned as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  

While the veteran has requested a new VA examination, he was 
afforded a thorough pre-discharge VA examination in October 
2003.  Without evidence of a material change in the 
conditions, a reexamination is authorized. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

Service medical records show treatment for a right ankle 
sprain in 1980.  X-rays, dated in May 1980, showed swelling 
of the right ankle and no fracture.  In May 1980, secondary 
ligament tear of the right ankle was noted.  

In his Report of Medical History, dated in March 1997, the 
examiner noted the veteran had a history of right ankle 
fracture, which healed with minor discomfort with running.  

In September 2003, a sick slip showed that veteran had 
numbness in his hands and right foot.  

In October 2003, the veteran was afforded a pre-discharge VA 
examination.  The veteran complained of pain in the right 
ankle with running.  He denied any problem with his left 
foot.  X-rays of the right ankle were normal.  The diagnoses 
were right ankle normal exam and intermittent neuropathy of 
the right first and second toes by history.  

In July 2005, the veteran stated that in service he was told 
he had a hair line fracture of the right ankle.  


Analysis

On the basis of the service medical records, a left foot 
disability was not affirmatively shown to have been present 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

The service medical records show that the veteran was treated 
for a right ankle sprain.  That a condition was shown in 
service alone is not enough to establish service connection, 
there must be a current disability resulting from the 
condition.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of evidence of current right ankle disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As there is no favorable evidence of current right ankle 
disability or of left foot neuropathy, the preponderance of 
the evidence is against the claims and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a right ankle disability is denied.  

Service connection for neuropathy of the left foot is denied.  


REMAND

On the pre-discharge VA examination of October 2003, X -rays 
showed hypertrophy of the distal ulnar, possibly old trauma.  
And intermittent neuropathy of the right first and second 
toes by history was noted.  The service medical records show 
that in September 2003 the veteran complained of numbness in 
his right hand and right foot.  

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
actions:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in 
this case.

2. Schedule the veteran for VA orthopedic 
examination to determine whether the 
veteran has a right hand disability or 
neuropathy of the right foot. 

3. After the development has been 
completed, adjudicate the claims.  If any 
sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


